Title: From James Madison to James Bowdoin, 1 January 1805
From: Madison, James
To: Bowdoin, James



private
Sir
Washington Jany. 1. 1805
Your favor of the 19th. inst: has been duly recd. It gives me pleasure to find that you have reconciled yourself to the Mission to which you have been called, & to a visit to this place before you undertake it. I regret only the indisposition which confines you for the present; but which I hope may soon yield to the means used for reestablishing your health.
The precise objects within your trust will be best explained on your arrival here. In the mean time, as an outline of our affairs with Spain, it may be observed, that they consist 1. of the territorial questions arising from neighbourhood & the Cessions made & desired. 2. claims for injuries chiefly on the high seas, for which Spain is held answerable, and which are of a date prior to that of the Convention lately ratified by the U. S. 3. claims of a like sort of subsequent date. 4 the ordinary occurrences & objects which fall within the functions of a public Minister. With respect to the territorial subjects they are committed to Mr. Monroe as a Minister Extry. He left London in that character for Madrid on the 8th. of October. The claims for indemnification to our Citizens also, so far as they form a subject of negociation with the Spanish Govt. are also committed to him. It is inferred from late information that Spain has lately ratified the Convention of 1802. Should that be the case, the claims falling within its purview will have been provided for; and the diplomatic attentions required in the course of its execution will fall to your lot. Should the Convention not have been ratified, and should the Mission of Mr. Monroe fail, the whole business in some shape or other will probably claim your attention. With respect to the ordinary attentions due by a public Minister to the interests & rights of his Govt. & his fellow Citizens, it is not necessary here to enter into any observations. They will be regulated by the occasions calling for them, & such instructions as may from time to time be given.
In expectation of the pleasure of soon welcoming you to Washington, I remain very respectfully Sir Yr. Mo: Obedt. hble servt
James Madison
